Citation Nr: 0309317	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  96-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extraschedular for mechanical low back pain 
with residual muscle strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	John C. Betts, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1980 to April 1981.

In February 1999, the Board of Veterans' Appeals (Board) 
affirmed a decision by the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri, which had denied 
the veteran's claim of entitlement to an extraschedular 
rating for mechanical back pain with residual muscle strain.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (hereinafter Court).

During the pendency of the appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law fundamentally 
altered the criteria under which the VA provided notice, 
developed evidence, and decided benefits claims.

In May 2001, the Court vacated the Board's February 1999 
decision so that the Board could have an opportunity to 
readjudicate the veteran's claim in light of the VCAA and all 
other applicable laws and regulations.


REMAND

In October 2002, the Board took additional action to develop 
the evidence.  38 C.F.R. § 19.9 (2002).  As a result of that 
action, the Board obtained the veteran's records from the 
Social Security Administration.  

On May 1, 2003, in the case of Disabled American Veterans v. 
Secretary of Veterans Affairs, the United States Court of 
Appeals for the Federal Circuit invalidated, in part, the 
regulations which had permitted the Board to develop claims.  
As a result of that decision, the Board must return this case 
to the RO.  Accordingly, this case is remanded to the RO for 
the following actions:

The RO should undertake any indicated 
development and then readjudicate the 
issue of entitlement to an extraschedular 
rating for mechanical back pain with 
residual muscle strain.  In so doing, the 
RO must conduct a thorough review of the 
evidence including, but not limited to, 
the veteran's records from the Social 
Security Administration.  If the appeal 
is not resolved to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized that 
the veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



